United States Securities and Exchange Commission Washington, D.C. 20549 Form 10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-28740 BioScrip, Inc. (Exact name of registrant as specified in its charter) Delaware 05-0489664 (State or Other Jurisdiction (I.R.S. Employer Identification No.) of Incorporation or Organization) 100 Clearbrook Road, Elmsford, NY 10523 (Address of Principal Executive Offices) (Zip Code) (914) 460-1600 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes RNo £ Indicate by check mark whether the registrant has submitted electronically and posted to its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes £ No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer: £ Accelerated filer: R Non-accelerated filer: £ Smaller reporting company: £ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £ No R On July 31, 2009, there were 38,780,865 outstanding shares of the registrant’s common stock, $.0001 par value per share. INDEX Page Number PART I FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Consolidated Balance Sheets at June 30, 2009 (unaudited) and December 31, 2008 3 Unaudited Consolidated Statements of Operations for the three and six months ended June 30, 2009 and 2008 4 Unaudited Consolidated Statements of Cash Flows for the six months ended June 30, 2009 and 2008 5 Notes to the Unaudited Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosure About Market Risk 18 Item 4. Controls and Procedures 18 PART II OTHER INFORMATION 19 Item 1. Legal Proceedings 19 Item 4. Submission of Matters to a Vote of Security Holders 19 Item 6. Exhibits 20 SIGNATURES 21 EXHIBITS EX 10.1 – EMPLOYMENT AGREEMENT EX 10.2 – AMENDMENT TO EMPLOYMENT AGREEMENT EX. 31.1 – CEO 302 CERTIFICATION EX. 31.2 – CFO 302 CERTIFICATION EX. 32.1 – CEO 906 CERTIFICATION EX. 32.2 – CFO 906 CERTIFICATION 2 Table of Contents PART I FINANCIAL INFORMATION Item 1. Financial Statements BIOSCRIP, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (in thousands, except for share and per share amounts) June 30, December 31, 2009 2008 ASSETS (unaudited) Current assets Cash and cash equivalents $ - $ - Receivables, less allowance for doubtful accounts of $9,681 and $11,629 at June 30, 2009 and December 31, 2008, respectively 137,214 158,649 Inventory 48,504 45,227 Prepaid expenses and other current assets 4,026 2,766 Total current assets 189,744 206,642 Property and equipment, net 16,436 14,748 Other assets 1,254 1,069 Goodwill 24,498 24,498 Total assets $ 231,932 $ 246,957 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Line of credit $ 33,067 $ 50,411 Accounts payable 70,301 76,936 Claims payable 4,851 5,230 Amounts due to plan sponsors 5,152 5,646 Accrued expenses and other current liabilities 9,679 9,575 Total current liabilities 123,050 147,798 Deferred taxes 857 533 Income taxes payable 3,370 3,089 Total liabilities 127,277 151,420 Stockholders' equity Preferred stock, $.0001 par value; 5,000,000 shares authorized; no shares issued or outstanding - - Common stock, $.0001 par value; 75,000,000 shares authorized; shares issued: 41,843,194, and 41,622,629, respectively; shares outstanding; 38,780,865 and 38,691,356, respectively 4 4 Treasury stock, shares at cost: 2,653,007 and 2,624,186, respectively (10,320 ) (10,288 ) Additional paid-in capital 249,929 248,441 Accumulated deficit (134,958 ) (142,620 ) Total stockholders' equity 104,655 95,537 Total liabilities and stockholders' equity $ 231,932 $ 246,957 See accompanying Notes to the Unaudited Consolidated Financial Statements. 3 Table of Contents BIOSCRIP, INC. AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share amounts) Three Months Ended Six Months Ended June 30, June 30, 2009 2008 2009 2008 Revenue $ 328,749 $ 348,440 $ 654,498 $ 675,911 Cost of revenue 290,361 312,714 580,120 607,813 Gross profit 38,388 35,726 74,378 68,098 Selling, general and administrative expenses 31,607 31,635 61,933 63,172 Bad debt expense 1,597 723 2,977 1,373 Income from operations 5,184 3,368 9,468 3,553 Interest expense, net 430 677 1,024 1,262 Income before income taxes 4,754 2,691 8,444 2,291 Tax provision 377 1,072 782 1,149 Net income $ 4,377 $ 1,619 $ 7,662 $ 1,142 Income per common share Basic $ 0.11 $ 0.04 $ 0.20 $ 0.03 Diluted $ 0.11 $ 0.04 $ 0.20 $ 0.03 Weighted average common shares outstanding Basic 38,748 38,242 38,729 38,210 Diluted 39,227 39,023 39,026 39,257 See accompanying Notes to the Unaudited Consolidated Financial Statements. 4 Table of Contents BIOSCRIP, INC. AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) Six Months Ended June 30, 2009 2008 Cash flows from operating activities: Net income $ 7,662 $ 1,142 Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation and amortization 2,240 3,065 Change in deferred income tax 324 844 Compensation under stock-based compensation plans 1,488 1,995 Bad debt expense 2,977 1,373 Changes in assets and liabilities Receivables, net 18,458 (18,580 ) Inventory (3,277 ) (2,704 ) Prepaid expenses and other assets (1,445 ) (1,354 ) Accounts payable (6,635 ) 36,081 Claims payable (379 ) (76 ) Amounts due to plan sponsors (494 ) 1,017 Accrued expenses and other liabilities 387 (5,147 ) Net cash provided by operating activities 21,306 17,656 Cash flows from investing activities: Purchases of property and equipment, net of disposals (3,929 ) (3,702 ) Net cash used in investing activities (3,929 ) (3,702 ) Cash flows from financing activities: Borrowings on line of credit 666,260 654,961 Repayments on line of credit (683,604 ) (668,928 ) Surrender of stock to satisfy minimum tax withholding (33 ) (263 ) Net proceeds from exercise of employee stock compensation plans - 276 Net cash used in financing activities (17,377 ) (13,954 ) Net change in cash and cash equivalents - - Cash and cash equivalents - beginning of period - - Cash and cash equivalents - end of period $ - $ - DISCLOSURE OF CASH FLOW INFORMATION: Cash paid during the period for interest $ 1,085 $ 1,991 Cash paid during the period for income taxes $ 273 $ 219 See accompanying Notes to the Unaudited Consolidated Financial Statements. 5 Table of Contents BIOSCRIP, INC.AND SUBSIDIARIES NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 – BASIS OF PRESENTATION These unaudited consolidated financial statements should be read in conjunction with the audited consolidated financial statements, including the notes thereto, and other information included in the Annual Report on Form 10-K of BioScrip, Inc. and subsidiaries (the “Company”) for the year ended December 31, 2008 (the “Form 10-K”) filed with the U.S. Securities and Exchange Commission on March 5, 2009.
